                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


INEMO S.C.,

                        Petitioner,

                                           ORDER
                                           Civil File No. 19-1031(MJD/TNL)




Inemo S.C., pro se.



      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Tony N. Leung dated

August 6, 2019. No objections have been filed to the Report and

Recommendation in the time period permitted.

      Based upon the Report and Recommendation of the Magistrate Judge, and

all the files, records, and proceedings herein, IT IS HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Tony N. Leung dated August 6, 2019 [Docket No. 9].


      2. Petitioner Inemo S.C.’s Petition for a Writ of Habeas Corpus under 28
         U.S.C. § 2241 [Docket No. 1] is DISMISSED WITHOUT PREJUDICE.




                                       1
     3. Petitioner Inemo S.C.’s Motion for Temporary Restraining Order
        [Docket No. 2] is DENIED AS MOOT.


     LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 18, 2019          s/ Michael J. Davis
                                   Michael J. Davis
                                   United States District Court




                                     2
